Citation Nr: 1107964	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear disability 
to include hearing loss.

2.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954, in the Army Reserve from November 1954 to August 1960, on 
active duty from August 1960 to August 1969, and in the 
California Army National Guard from September 1972 to June 1992.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Board remanded the claim in August 2009 for further development 
and consideration.   

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Veteran did not provide the examiner who 
conducted the most recent VA examination with his assertion that 
he flew a helicopter with an upper respiratory infection and had 
subsequent hearing loss while serving in the National Guard.  An 
additional examination is needed to render a decision on the 
claims.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
ear disability or hearing loss.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran had 
eustachian tube dysfunction in January 2007.  
In this regard, discuss Steven T. Wright's 
letter dated in January 2007 in which he 
noted that an ear examination showed that the 
Veteran tympanic membranes were intact, and a 
magnetic resonance imaging of the Veteran's 
internal auditory canals showed no lesions; 
yet he diagnosed eustachian tube dysfunction.  

Specifically, the examiner is to determine 
whether the Veteran currently have eustachian 
tube dysfunction.  If so,
the examiner is to render an opinion as to 
the cause of the condition, and its effect on 
the Veteran's hearing loss, specifically 
commenting on whether there is any medical 
evidence to support Dr. Wright's opinion that 
flying in a helicopter with an upper 
respiratory infection caused or aggravated 
the Veteran's current hearing loss.  

2.  Then readjudicate the claims.  If either 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

